Citation Nr: 0403542	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1992, for service connection for tinnitus.

(The issue of whether there was clear and unmistakable error 
(CUE) in a May 1974 decision of the Board of Veterans' 
Appeals (Board), which denied a claim of entitlement to 
service connection for defective hearing, will be addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1970, to include combat service in the Republic of Vietnam.

This matter comes to the Board from an October 1997 RO rating 
decision that granted service connection for tinnitus, 
effective from November 30, 1993 (date of claim).  The 
veteran submitted a notice of disagreement in August 1998, 
claiming entitlement to an earlier effective date.  The RO 
issued a statement of the case, amending that award to 
reflect a grant of service connection for tinnitus effective 
one year prior to the date of claim on November 30, 1992.

The veteran appealed this decision to the Board, and in a 
June 2000 decision the Board denied an effective date earlier 
than November 30, 1992, based upon the absence of evidence of 
a claim of entitlement to service connection for tinnitus 
filed prior to November 30, 1993.

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In an April 2001 Motion for 
Remand, the Secretary of Veterans Affairs (VA) noted the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 
2000), which substantially amended statutory provisions 
concerning the assistance to be afforded claimants of 
veterans' benefits, and its applicability to cases not 
finally decided on the date of enactment.  The Court granted 
the Secretary's Motion and vacated the June 2000 Board 
decision.  Thereafter, the case was returned to the Board for 
action consistent with the Secretary's motion and the Court's 
Order.

In a March 2002 decision, the Board denied an effective date 
earlier than November 30, 1992, based upon the absence if 
evidence of a claim of entitlement to service connection for 
tinnitus filed prior to November 30, 1993.

The veteran subsequently appealed this decision to the Court.  
In June 2003, the Court vacated the Board's September 2000 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), Pub L 106-475 
(Nov. 9, 2000), 114 Stat. 2096, requires VA to advise a 
claimant of the evidence needed to substantiate claims, of 
what evidence the claimant is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  VA has also undertaken to inform 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).

Subsequent to the Board's March 2002, decision the Court held 
that the notice requirements of the VCAA were not met unless 
VA could point to a specific document in the claims folder.  
Quartuccio v. Principi, 16 Vet App 183 (2002).  The veteran 
has not yet received this notice. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions:

The RO should send the veteran and his 
representative a VCAA notice letter 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


